Citation Nr: 1122233	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-37 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a skin disorder to include moles.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1986, and from February 2003 to May 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania which, in pertinent part, denied entitlement to service connection for moles.

In September 2009, the Board remanded the claim so that treatment records could be requested.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, while Veteran was provided notice of the Veterans Claims Assistance Act (VCAA) of 2000 notice for the claims filed in May 2004, his claim of entitlement to service connection for moles was informally made during a February 2005 VA examination.  Thereafter, the appellant was not provided specific VCAA notice regarding his claim of entitlement to service connection for moles.  Hence, further development is required.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

Limited service treatment records contained in the claims file included a March 2004 post-deployment health assessment where the Veteran indicated he developed skin disease or rashes during his deployment.  Additionally, in April 2004, he indicated he was going to seek VA compensation for moles.  The service treatment records also contain a February 2003 "Re-deployment Health Assessment" where the Veteran answered seven questions, three of which pertained to his health.  The record does not, however, contain a pre-deployment examination report.  On remand, an attempt should be made to obtain any service treatment records not currently contained in the claims file.

Private physician J.E.R. provided an October 2004 letter noting the Veteran had a lesion biopsied form his left neck which was consistent with melanoma in situ.  A second biopsied lesion on his left upper arm was consistent with dysplastic melanocytic nevus.  Follow-up treatment records from Huntingdon Cardiology noted the Veteran's skin had evidence of "photo damage" and actinic skin damage.  He was diagnosed with actinic skin damage, a history of malignant melanoma of the scalp and neck, and a non-neoplastic nevus.

In February 2005, the Veteran was afforded a VA general medical examination.  He provided a history of a "mole disorder" in his family.  He also reported having a mole removed from his left groin area by a family physician prior to enlistment.  The Veteran stated that after returning from Iraq he had one mole on his neck that was removed and diagnosed as melanoma in situ.  He was assessed as having melanoma in situ, post excision.  The VA examiner did not, however, have the opportunity to review the private treatment records from Dr. J.E.R., and the examiner did not address the etiology of the disorder.  Hence, the appellant must be scheduled for a VA examination and the examiner should be requested to provide a nexus opinion, including providing an opinion regarding whether the Veteran's skin disorder pre-existed service, and if so, whether the disorder was aggravated by service. 

Also, as the Veteran reported having a mole biopsied prior to his second term of active service, he should be requested to provide consent to obtain any private dermatology treatment records.  Ongoing treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  To RO is to provide the appellant with VCAA notice to include notice of the information or evidence needed to establish a disability rating and effective date for the claim on appeal.

2.  The RO must attempt to obtain, through appropriate sources, any outstanding service treatment records.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  The AMC/RO should contact the Veteran and attempt to obtain the names and addresses of all medical care providers, VA and non-VA that treated him for any skin disorder.  Of particular interest are any records regarding the removal of a thigh mole prior to enlistment/re-deployment.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  Thereafter, the Veteran must be afforded a VA dermatology examination by a physician to determine whether it is at least as likely as not that any current acquired skin disorder/disease is related to service.  The claims file must be made available to and be reviewed by the dermatologist in conjunction with examination.  Following review of the claims file and examination of the Veteran, the dermatologist must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that any diagnosed disorder arose during service or is otherwise related to service.  If the dermatologist determines that any diagnosed skin disorder pre-existed service, then the dermatologist must opine whether it is at least as likely as not that disorder was aggravated beyond the natural progression of the disorder during service.  The dermatologist must provide a rationale for any opinion provided.  The dermatologist must provide a copy of their curriculum vitae.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

6.  Thereafter, readjudicate the claim, to include whether service connection for a malignant melanoma of the scalp and neck is in order on a presumptive basis.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


